 In theMatter of THE EDWARDVALVE &MANUFACTURINGCOMPANY,INC.andLOCAL UNIONNo.2498,STEELWORKERS ORGANIZINGCOMMITTEE,C. I.O.Case No. R-3268.-Decided, January 20, 1912Jurisdiction:steel valve manufacturing industry.Investigation and Certification of Representatives:existence of question : con-flicting claims of rival representatives ; refusal to accord recognition until'-certified by the Board ; employees laid off for not more than sixty daysprior to the date of the Direction of Elections included among those eligibleto vote ; since election is to be conducted; intervening union's showing ofrepresentationheldsufficient to entitle it to a place on ballot despite peti-tioner's objection thereto: election necessary.Unit Appropriate for Collective Bargaining:all production and maintenanceemployees of the Company, excluding supervisory employees, foremen, as-sistant 'foremen, the office force, designing engineers, and laboratory em-ployees ; agreement as to ; watchmen and timekeepers included where theyhave interests in common with, and are eligible to membership in the sameunion as, employees in the agreed unit ; inspectors excluded where among'otherconsiderationstheyhavenotbeenorganizedby either labororganization.Mr. Lester AsherandMr. David Karasick,for the Board.Mr. Jay E. Darlington,of Hammond, Ind., for the Company.Mr. John J. Brownlee,of Chicago, Ill., andMr. Sanvael C. Evett,of East Chicago, Ind., for the S. W. O. C.Mr. R. Tempelman,of Chicago, Ill., for the C. L. A.Miss Grace McEldowney,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 27, 1941, Local Union No. 2498, Steel WorkersOrganizing Committee, C. I. 0., herein called the S. W. O. C., filedwith the Regional Director for the Thirteenth Region (Chicago,Illinois) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of The Edward'Valve & Manufacturing Company, Inc., East Chicago, Indiana,38 N. L. It. B., No. 87.428 THE EDWARDVALVE & MANUFACTURING' COMPANY, INC. 429herein calledthe Company, and requesting an investigation and cer-tification of representatives, pursuant to Section 9 (c) of the NationalLaborRelationsAct, 49 Stat. 449, herein called the Act.On October23, 1941, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act, and Article III,Section 3, of National Labor Relations Board- Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorized'the Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On October 25, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theUnion, and the Christian Labor Association, herein called the C. L.A.1Pursuant to notice a hearing was held on November 7, 1941, atEast Chicago, Indiana, beforeWillMaslow, the Trial Examinerduly designated by the Chief Trial Examiner. The Board, theS.W. O. C., the C. L. A.,2 and the Company were represented bycounsel or official representatives and participated in the hearing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing the Trial Examinermade various rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF TIIE COMPANYThe Edward Valve &'Manufacturing Company, Inc., is an Indianacorporation having its principal place of business at East Chicago,Indiana, where it is engaged in. the manufacture and distribution ofsteel valves for power, petroleum, chemical process, marine, and gen-eral industrial fields.The Company purchases annually raw mate-rials,principally steel, valued at approximately $700,000, and sellsfinished' products amounting to between $1,500,000 and $2,000,000 invalue.Approximately 80 percent of the raw materials are shippedto its plant at East Chicago, Indiana, from points outside the Stateof Indiana, and 95 percent of the finished products are shipped topoints outside the State.i The Christian Labor Association land its affiliated local, United Metal workers, Local#1220, are both referred to hereinafter as the C L A2 The C. L. A. had filed with the Board,prior to the hearing, a motion to interveneTheTrial Examiner ruled that the motion was unnecessary since the C L A, had been servedwith notice of hearing,thereby becoming a party to the proceeding. 430DECISION'SOF N^AT'101\''AL LABOR RELATIONS BOARDThe Company admits that It 'is engagedin commercewithin themeaning ofthe Act.II.THE ORGANIZATIONS INVOLVEDLocal Union No. 2498, Steel Workers Organizing Committee, is alabor organization affiliated with the Congress of Industrial Or-ganizations, which admits to membership employees of the Company.United Metal Workers, Local #1220, is a labor organization affi-liated with the Christian Labor Association, which admits to mem-bership, employees of the Company.III.THE .QUESTION CONCERNING REPRESENTATIONOil September 12, 1941, following organizational activities of boththe S. W. O. C. and-the C. L. A., the S. W. O. C. wrote to the Com-pany claiming to represent a majority of its employees and requestinga'meeting for negotiating a bargaining contract.The Companyrefused to grant recognition without certification by the Board.A statement prepared by the Regional Director and introducedinto evidence discloses'that the S.W. O. C. has a substantial mem-bership among the employees in the unit hereinafter found to beappropriate.'We find that a question has arisen concerning the representationof employees of the Company.-IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States and'The Regional Director reported that the SW. 0 C had submitted 93 authorizationcards, of which 20 were undated and 73 were dated in June,August,September,or October,1941All bore apparently genuine original signatures,.80 of which were the names of pei-sons on the Company's pay roll of October 16, 1941Of these 80 persons,73 were withinthe unit claimed by the S.W. 0 C, consisting of 190 persons on the aforesaidpay roll, and72 were within the unit claimed by the Company,consisting of 207 employeesA second statement of the Regional Director,also introduced in evidence,showed that theC L A had submitted 11 designations, of which 2 were undated and 9 were dated in August1941All bore apparently genuine signatures,10 of which were the names of persons onthe October 16 pay rollAt the hearing the parties stipulated that these 10 persons werewithin the proposed unit.During the hearing the Trial Examiner stated that the C. L A had presented to him3 authorizations bearing 23 apparently genuine signatures,including 10 of the 11 names'previously submitted to the Regional DirectorOpposite 11 of the names there were datesin October and November 1941, the others were undatedAll 23 names were on the Com-pany's pay roll of November 6, 1941,but one was listed under the' heading "clerical," acategory not included in the unit claimed bythe C L A ,J THE EDWARD VALVE & MANUFACTURING COMPANY,, INC. 431"tends to lead to labor. disputes burdening and obstructing commerceand thefree flow of commerce.V. THE APPROPRIATE UNITThe parties, agree that all 'production and ' maintenance employeesof the Company, excluding supervisory employees, foremen, assistantforemen, the office force, designing engineers, and laboratory em-ployees, constitute a unit appropriate for the purposes of collectivebargaining.The only controversy relates to the inclusion in the unitof watchmen, timekeepers, and inspectors.Watchmen 4are employed by the Company to guard its propertyagainst fire,' theft, internal damage, and trespassers.They are paidby the hour and work on two of the three shifts, observihg the samehours as other employees on these shifts; none are'on duty from8 a: m. to 4*p. m. In addition to the employees listed as'watchrnen,others 'classified as janitors or - plant maintenance employees,5 andwho as such are included in the agreed unit; perform similar duties.Ordinarily, two employees are,on duty as watchmen at the same time,one punching the time clock while the other fires boilers.Althoughtheir principal job is to guard the Company's property, they have attimes been called on to 'do other types of work 'in their spare time.Watchmen are eligible for membership iii the S. W. O. C.; andboth the S. W. O. C. and the C. L. A. ask to have them included inthe bargaining unit.The Company contends that they 'should be'excluded.Since they appear to work under substantially the sameconditions, to share some of the same duties, and to be eligible forshall include watchmen in the bargaining unit.Timekeepers 6are' employed for job timing.They make out jobtime tickets for the production employees from forms prepared inthe office, and punch one of the tickets whenever a job is begun andagain when it is completed.After the employees' earnings are 'com-puted in the office from these records, one copy of each ticket, withan entry showing the amount earned, is returned to the timekeeperto be given to the employee who performed the job.Timekeepers have no authority to hire or discharge and do 'notgive orders to production employees.They are paid by the hour, andwork the same hours as other employees.Although their duties areclerical in nature, and they are included in the same pay-roll classifi=cation and,work under the same'general supervision as other clerical4 On the Company'spay roll of Novembei, 6, 1941,therewere 3 persons listed ' aswatchmensWatchmen,janitors,and plant maintenance employees are all listed on the pay roll,underthe general heading of"maintenance,"and have the same foreman" "aAs of November 6 the Company employed 5 timekeepers. 432DYCISIONIS, OF NATIONAL LABOR RELATIONS, BOARDemployees, their desks are in the various departments, and they leavethe floor only to get time tickets and other necessary materials.Timekeepers are eligible to membership in the S. W. O. C. andhave been active in its organization.The S. W. O. C. asks to havethem included in the unit, while the C. L. A. and the Company askfor their exclusion.The reason for the position of the C. L. A.' doesnot appear, but the Company's contention is that timekeepers areconfidential employees.We feel, however, on the basis of the factsset forth above and the entire` record in the case, that the timekeepershave interests in common with the production and maintenance em=ployees which make their inclusion in the unit appropriate, and thattheir duties are not of such a confidential nature as to justify 'theirexclusion on that ground.We shall accordingly include timekeepersin the bargaining unit.Inspectors 7have the duty of inspecting incoming materials, partsin the process of manufacture, and the finished products of the plant.In general their work is performed 'at benches on the floor of theplant, and they observe the same hours, handle the same materials,and work from the same blue prints as the production employees.On the other hand they do not operate production machines, and theonly manual labor they perform is connected with the operation ofgauges, scales, and measuring machines.While they do not giveinstructions to the operators, have no authority to hire, discharge,or discipline them, do not recommend wage increases or promotions,and are not responsible for reporting bad work, they inspect andmust approve the first piece of each run before the operator canproceed, and at the end of the run they enter on- the job ticket thenumber of pieces completed. In some cases inspectors have beenpromoted from inside the plant; in others they have been hired fromthe outside.There are no special scholastic requirements for thepositions, nor is prior training always necessary.The S. W. O. - C. does not admit inspectors to membership, andwould exclude them from the bargaining unit. The C. L. A. andthe Company contend for their inclusion.On the basis of the recordbefore us, and especially in the absence of any showing that the in-spectors have been organized by either labor organization in the unitwith production and maintenance employees— we shall exclude them.We find that all production and maintenance employees of theCompany, including watchmen and timekeepers, but excluding super-visory employees, foremen, assistant foremen, inspectors, the clericaland office force, designing engineers, and laboratory employees, con-stitute a unit appropriate for the purposes of collective bargaining,4 There were 17 inspectors listed on the November 6 pay roll, under a separate classifica-tion of "inspection." iTHE EDWARD VALVE & MANUFACTURING COMPANY, INC. 433and that such unit will insure to employees of the Company thefull benefit of their right to self-organization and to collective bar-gaining and otherwise will effectuate the policies of the Act.VI.THI DETERMINATION OF' REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by an election by secret ballot.At the hearingthe S. W. O. C. moved to exclude the C. L. A. from the ballot onthe ground that it had made an insufficient showing of interest inthe proceeding.However, since an election is to be conducted, wefeel that the showing of interest made by the C. L. A. is sufficientto entitled it to a place on the ballot."In accordance with our usual practice and with the desires of theparties as expressed at the hearing, we shall direct that the pay rollfor the period immediately preceding the date of the Direction hereinbe used to determine eligibility to vote.Employees who have beenlaid off for not more than 60 days prior to the date of the Directionwill be included among those eligible to vote, as requested by theS.W. O. C., since the Company's general policy in regard to reemploy-ment indicates that such lay-offs are regarded as temporary.9Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Edward Valve & Manufacturing Com-pany, Inc., East Chicago, Indiana, within the meaning of Section 9(c) and Section 2 (6) and (7) of the Act.2.All production and maintenance employees of the Company,including watchmen and timekeepers, but excluding supervisory em-ployees, foremen, assistant foremen, inspectors, the clerical and officeforce, designing engineers, and laboratory employees, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations8SeeMatter of Harvill Aircraft Die Casting CorporationandInternational Union ofUnited Automobile Workers of America,Local 683,CIO,28 N. L. R. B. 417.Although the president of the Company testified that there was no set policy regardingreemployment or the method of reckoning seniority after a lay-off, he also stated that in thecase of a man reemployed after a two-month lay-off due to a shortage of material, forexample, his seniority would date from his original hiring.438861-42-vol. 38-29 434DECPSiIONIS OF NATIONAL LABOR RELATIONS BOARDAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith The Edward Valve & Manufacturing Company, Inc., East Chi-cago, Indiana, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection of Election, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 9, of said Rules' and Regulations, among all pro-duction and maintenance employees of the Company who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including watchmen and timekeepersand employees who did not work during such pay-roll period becausethey were ill or on vacation or in the active military service or trainingof the United States, or temporarily laid off, but excluding super-visory employees, foremen, assistant foremen, inspectors, the, clericaland office force, designing engineers, and laboratory employees, andemployees who have since quit or been discharged for cause, to de-termine whether they desire to be represented by Local Union No.2498, SteelWorkers Organizing Committee, C. I. 0., or by UnitedMetal Workers, Local #1220, C. L. A., for the purposes of collectivebargaining, or by neither.